ORDER
PER CURIAM.
Allstate Insurance Company (“Allstate”) appeals from the trial court’s entry of judgment in favor of Jian Kuang Shi (“Shi”). Allstate contends the trial court erred (1) by awarding duplicate damages, (2) by awarding damages in contract because Shi failed to properly present an uninsured motorist benefits contract claim and the jury never rendered a verdict on a contract claim, and (3) in entering the judgment against Allstate because the verdict rendered by the jury was satisfied in full by the judgment entered against the other defendant.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).